Title: From Thomas Jefferson to George Washington, 9 September 1792
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Monticello Sep. 9. 1792.

I received on the 2d. inst the letter of Aug. 23. which you did me the honor to write me; but the immediate return of our post, contrary to his custom, prevented my answer by that occasion. The proceedings of Spain mentioned in your letter are really of a complexion to excite uneasiness, and a suspicion that their friendly overtures about the Missisipi have been merely to lull us while they should be strengthening their holds on that river. Mr. Carmichael’s silence has been long my astonishment: and however it might have justified something very different from a new appointment, yet the public interest certainly called for his junction with Mr. Short as it is impossible but that his knolege of the ground of negotiation of persons and characters, must be useful and even necessary to the success of the mission. That Spain and Gr.  Britain may understand one another on our frontiers is very possible; for however opposite their interests or dispositions may be in the affairs of Europe, yet while these do not call them into opposite action, they may concur as against us. I consider their keeping an agent in the Indian country as a circumstance which requires serious interference on our part: and I submit to your decision whether it does not furnish a proper occasion to us to send an additional instruction to Messrs. Carmichael and Short to insist on a mutual and formal stipulation to forbear employing agents or pensioning any persons within each others limits: and, if this be refused, to propose the contrary stipulation, to wit, that each party may freely keep agents within the Indian territories of the other, in which case we might soon sicken them of the license.
I now take the liberty of proceeding to that part of your letter wherein you notice the internal dissentions which have taken place within our government, and their disagreeable effect on it’s movements. That such dissentions have taken place is certain, and even among those who are nearest to you in the administration. To no one have they given deeper concern than myself; to no one equal mortification at being myself a part of them. Tho’ I take to myself no more than my share of the general observations of your letter, yet I am so desirous ever that you should know the whole truth, and believe no more than the truth, that I am glad to seize every occasion of developing to you whatever I do or think relative to the government; and shall therefore ask permission to be more lengthy now than the occasion particularly calls for, or would otherwise perhaps justify.
When I embarked in the government, it was with a determination to intermeddle not at all with the legislature, and as little as possible with my co-departments. The first and only instance of variance from the former part of my resolution, I was duped into by the Secretary of the treasury, and made a tool for forwarding his schemes, not then sufficiently understood by me; and of all the errors of my political life, this has occasioned me the deepest regret. It has ever been my purpose to explain this to you, when, from being actors on the scene, we shall have become uninterested spectators only. The second part of my resolution has been religiously observed with the war department; and as to that of the Treasury, has never been farther swerved from, than by the mere enunciation of my sentiments in conversation, and chiefly among those who, expressing the same sentiments, drew mine from me. If it has been supposed that I have ever intrigued among the members of the legislature to defeat the plans of the Secretary of the Treasury, it is contrary to all truth. As I never had the desire to influence  the members, so neither had I any other means than my friendships, which I valued too highly to risk by usurpations on their freedom of judgment, and the conscientious pursuit of their own sense of duty. That I have utterly, in my private conversations, disapproved of the system of the Secretary of the treasury, I acknolege and avow: and this was not merely a speculative difference. His system flowed from principles adverse to liberty, and was calculated to undermine and demolish the republic, by creating an influence of his department over the members of the legislature. I saw this influence actually produced, and it’s first fruits to be the establishment of the great outlines of his project by the votes of the very persons who, having swallowed his bait were laying themselves out to profit by his plans: and that had these persons withdrawn, as those interested in a question ever should, the vote of the disinterested majority was clearly the reverse of what they made it. These were no longer the votes then of the representatives of the people, but of deserters from the rights and interests of the people: and it was impossible to consider their decisions, which had nothing in view but to enrich themselves, as the measures of the fair majority, which ought always to be respected.—If what was actually doing begat uneasiness in those who wished for virtuous government, what was further proposed was not less threatening to the friends of the constitution. For, in a Report on the subject of manufactures, (still to be acted on) it was expressly assumed that the general government has a right to exercise all powers which may be for the general welfare, that is to say, all the legitimate powers of government: since no government has a legitimate right to do what is not for the welfare of the governed. There was indeed a sham-limitation of the universality of this power to cases where money is to be employed. But about what is it that money cannot be employed? Thus the object of these plans taken together is to draw all the powers of government into the hands of the general legislature, to establish means for corrupting a sufficient corps in that legislature to divide the honest votes and preponderate, by their own, the scale which suited, and to have that corps under the command of the Secretary of the Treasury for the purpose of subverting step by step the principles of the constitution, which he has so often declared to be a thing of nothing which must be changed. Such views might have justified something more than mere expressions of dissent, beyond which, nevertheless, I never went.—Has abstinence from the department committed to me been equally observed by him? To say nothing of other interferences equally known, in the case of the two nations with which we have the most intimate connections, France and England, my system was to give some satisfactory distinctions to  the former, of little cost to us, in return for the solid advantages yeilded us by them; and to have met the English with some restrictions which might induce them to abate their severities against our commerce. I have always supposed this coincided with your sentiments. Yet the Secretary of the treasury, by his cabals with members of the legislature, and by high toned declamation on other occasions, has forced down his own system, which was exactly the reverse. He undertook, of his own authority, the conferences with the ministers of these two nations, and was, on every consultation, provided with some report of a conversation with the one or the other of them, adapted to his views. These views thus made to prevail, their execution fell of course to me; and I can safely appeal to you, who have seen all my letters and proceedings, whether I have not carried them into execution as sincerely as if they had been my own, tho’ I ever considered them as inconsistent with the honor and interest of our country. That they have been inconsistent with our interest is but too fatally proved by the stab to our navigation given by the French.—So that if the question be By whose fault is it that Colo. Hamilton and myself have not drawn together? the answer will depend on that to two other questions; Whose principles of administration best justify, by their purity, conscientious adherence? and Which of us has, notwithstanding, stepped farthest into the controul of the department of the other?
To this justification of opinions, expressed in the way of conversation, against the views of Colo. Hamilton, I beg leave to add some notice of his late charges against me in Fenno’s gazette: for neither the stile, matter, nor venom of the pieces alluded to can leave a doubt of their author. Spelling my name and character at full length to the public, while he conceals his own under the signature of ‘an American’ he charges me 1. with having written letters from Europe to my friends to oppose the present constitution while depending. 2. with a desire of not paying the public debt. 3. with setting up a paper to decry and slander the government. 1. The first charge is most false. No man in the U.S., I suppose, approved of every tittle in the constitution: no one, I believe approved more of it than I did: and more of it was certainly disapproved by my accuser than by me, and of it’s parts most vitally republican. Of this the few letters I wrote on the subject (not half a dozen I believe) will be a proof: and for my own satisfaction and justification, I must tax you with the reading of them when I return to where they are. You will there see that my objection to the constitution was that it wanted a bill of rights securing freedom of religion, freedom of the press, freedom from standing armies, trial by jury, and a constant Habeas corpus act. Colo.  Hamilton’s was that it wanted a king and house of lords. The sense of America has approved my objection and added the bill of rights, not the king and lords. I also thought a longer term of service, insusceptible of renewal, would have made a President more independant. My country has thought otherwise, and I have acquiesced implicitly. He wished the general government should have power to make laws binding the states in all cases whatsoever. Our country has thought otherwise: has he acquiesced? Notwithstanding my wish for a bill of rights, my letters strongly urged the adoption of the constitution, by nine states at least, to secure the good it contained. I at first thought that the best method of securing the bill of rights would be for four states to hold off till such a bill should be agreed to. But the moment I saw Mr. Hancock’s proposition to pass the constitution as it stood, and give perpetual instructions to the representatives of every state to insist on a bill of rights, I acknoleged the superiority of his plan, and advocated universal adoption. 2. The second charge is equally untrue. My whole correspondence while in France, and every word, letter, and act on the subject since my return, prove that no man is more ardently intent to see the public debt soon and sacredly paid off than I am. This exactly marks the difference between Colo. Hamilton’s views and mine, that I would wish the debt paid tomorrow; he wishes it never to be paid, but always to be a thing wherewith to corrupt and manage the legislature. 3. I have never enquired what number of sons, relations and friends of Senators, representatives, printers or other useful partisans Colo. Hamilton has provided for among the hundred clerks of his department, the thousand excisemen, customhouse officers, loan officers &c. &c. &c. appointed by him, or at his nod, and spread over the Union; nor could ever have imagined that the man who has the shuffling of millions backwards and forwards from paper into money and money into paper, from Europe to America, and America to Europe, the dealing out of Treasury-secrets among his friends in what time and measure he pleases, and who never slips an occasion of making friends with his means, that such an one I say would have brought forward a charge against me for having appointed the poet Freneau translating clerk to my office, with a salary of 250. dollars a year. That fact stands thus. While the government was at New York I was applied to on behalf of Freneau to know if there was any place within my department to which he could be appointed. I answered there were but four clerkships, all of which I found full, and continued without any change. When we removed to Philadelphia, Mr. Pintard the translating clerk, did not chuse to remove with us. His office then became vacant. I was again applied to there for  Freneau, and had no hesitation to promise the clerkship for him. I cannot recollect whether it was at the same time, or afterwards, that I was told he had a thought of setting up a newspaper there. But whether then or afterwards, I considered it as a circumstance of some value, as it might enable me to do, what I had long wished to have done, that is, to have the material parts of the Leyden gazette brought under your eye and that of the public, in order to possess yourself and them of a juster view of the affairs of Europe than could be obtained from any other public source. This I had ineffectually attempted through the press of Mr. Fenno while in New York, selecting and translating passages myself at first, then having it done by Mr. Pintard the translating clerk. But they found their way too slowly into Mr. Fenno’s papers. Mr. Bache essayed it for me in Philadelphia; but his being a dayly paper, did not circulate sufficiently in the other states. He even tried at my request, the plan of a weekly paper of recapitulation from his daily paper, in hopes that that might go into the other states, but in this too we failed. Freneau, as translating clerk, and the printer of a periodical paper likely to circulate thro’ the states (uniting in one person the parts of Pintard and Fenno) revived my hopes that the thing could at length be affected. On the establishment of his paper therefore, I furnished him with the Leyden gazettes, with an expression of my wish that he would always translate and publish the material intelligence they contained; and have continued to furnish them from time to time, as regularly as I recieved them. But as to any other direction or indication of my wish how his press should be conducted, what sort of intelligence he should give, what essays encourage, I can protest in the presence of heaven, that I never did by myself, or any other, directly or indirectly, say a syllable, nor attempt any kind of influence. I can further protest, in the same awful presence, that I never did by myself or any other, directly or indirectly, write, dictate or procure any one sentence or sentiment to be inserted in his, or any other gazette, to which my name was not affixed, or that of my office.—I surely need not except here a thing so foreign to the present subject as a little paragraph about our Algerine captives, which I put once into Fenno’s paper.—Freneau’s proposition to publish a paper, having been about the time that the writings of Publicola, and the discourses on Davila had a good deal excited the public attention, I took for granted from Freneau’s character, which had been marked as that of a good whig, that he would give free place to pieces written against the aristocratical and monarchical principles these papers had inculcated. This having been in my mind, it is likely enough I may have expressed it in conversation with others; tho’ I do not recollect that I did. To Freneau I think I could not,  because I had still seen him but once, and that was at a public table, at breakfast, at Mrs. Elsworth’s, as I passed thro’ New York the last year. And I can safely declare that my expectations looked only to the chastisement of the aristocratical and monarchical writers, and not to any criticisms on the proceedings of the government. Colo. Hamilton can see no motive for any appointment but that of making a convenient partisan. But you Sir, who have recieved from me recommendations of a Rittenhouse, Barlow, Paine, will believe that talents and science are sufficient motives with me in appointments to which they are fitted: and that Freneau, as a man of genius, might find a preference in my eye to be a translating clerk, and make good title moreover to the little aids I could give him as the editor of a gazette, by procuring subscriptions to his paper, as I did, some, before it appeared, and as I have with pleasure done for the labours of other men of genius. I hold it to be one of the distinguishing excellencies of elective over hereditary successions, that the talents, which nature has provided in sufficient proportion, should be selected by the society for the government of their affairs, rather than that this should be transmitted through the loins of knaves and fools passing from the debauches of the table to those of the bed.—Colo. Hamilton, alias ‘Plain facts’ says that Freneau’s salary began before he resided in Philadelphia. I do not know what quibble he may have in reserve on the word ‘residence.’ He may mean to include under that idea the removal of his family; for I believe he removed, himself, before his family did, to Philadelphia. But no act of mine gave commencement to his salary before he so far took up his abode in Philadelphia as to be sufficiently in readiness for the duties of the office. As to the merits or demerits of his paper, they certainly concern me not. He and Fenno are rivals for the public favor. The one courts them by flattery, the other by censure: and I believe it will be admitted that the one has been as servile, as the other severe. But is not the dignity, and even decency of government committed, when one of it’s principal ministers enlists himself as an anonymous writer or paragraphist for either the one or the other of them?—No government ought to be without censors: and where the press is free, no one ever will. If virtuous, it need not fear the fair operation of attack and defence. Nature has given to man no other means of sifting out the truth either in religion, law, or politics. I think it as honorable to the government neither to know, nor notice, it’s sycophants or censors, as it would be undignified and criminal to pamper the former and persecute the latter.—So much for the past. A word now of the future. When I came into this office, it was with a resolution to retire from it as soon as I could with decency. It pretty early appeared to  me that the proper moment would be the first of those epochs at which the constitution seems to have contemplated a periodical change or renewal of the public servants. In this I was confirmed by your resolution respecting the same period; from which however I am happy in hoping you have departed. I look to that period with the longing of a wave-worn mariner, who has at length the land in view, and shall count the days and hours which still lie between me and it. In the mean while my main object will be to wind up the business of my office avoiding as much as possible all new enterprize. With the affairs of the legislature, as I never did intermeddle, so I certainly shall not now begin. I am more desirous to predispose every thing for the repose to which I am withdrawing, than expose it to be disturbed by newspaper contests. If these however cannot be avoided altogether, yet a regard for your quiet will be a sufficient motive for deferring it till I become merely a private citizen, when the propriety or impropriety of what I may say or do may fall on myself alone. I may then too avoid the charge of misapplying that time which now belonging to those who employ me, should be wholly devoted to their service. If my own justification, or the interests of the republic shall require it, I reserve to myself the right of then appealing to my country, subscribing my name to whatever I write, and using with freedom and truth the facts and names necessary to place the cause in it’s just form before that tribunal. To a thorough disregard of the honors and emoluments of office, I join as great a value for the esteem of my countrymen; and conscious of having merited it by an integrity which cannot be reproached, and by an enthusiastic devotion to their rights and liberty, I will not suffer my retirement to be clouded by the slanders of a man whose history, from the moment at which history can stoop to notice him, is a tissue of machinations against the liberty of the country which has not only recieved and given him bread, but heaped it’s honors on his head.—Still however I repeat the hope that it will not be necessary to make such an appeal. Though little known to the people of America, I believe that, as far as I am known, it is not as an enemy to the Republic, nor an intriguer against it, nor a waster of it’s revenue, nor prostitutor of it to the purposes of corruption, as the American represents me: and I confide that yourself are satisfied that, as to dissensions in the newspapers, not a syllable of them has ever proceeded from me; and that no cabals or intrigues of mine have produced those in the legislature; and I hope I may promise, both to you and myself, that none will recieve aliment from me during the short space I have to remain in office, which will find ample employment in closing the present business of the department.—Observing that letters written  at Mount-Vernon on the Monday, and arriving at Richmond on the Wednesday, reach me on Saturday, I have now the honor to mention that the 22d instant will be the last of our post-days that I shall be here, and consequently that no letter from you after the 17th. will find me here. Soon after that I shall have the honor of receiving at Mount Vernon your orders for Philadelphia, and of there also delivering you the little matter which occurs to me as proper for the opening of Congress, exclusive of what has been recommended in former speeches and not yet acted on. In the mean time and ever I am with great and sincere affection & respect, dear Sir, your most obedient and most humble servant

Th: Jefferson

